DETAILED ACTION
This office action is in response to communication filed on 08/02/2022. Claims 1 and 8 have been amended. Claims 3-7 and 10 have been canceled.  Claims 1-2 and 8-9 are pending on this application.

Allowable Subject Matter
Claims 1-2 and 8-9 are allowed. 
The following is an examiner’s statement of reasons for allowance: the closest prior art 
Eshraghi et al. Pub. No. 2002/0140593.
Fig. 7 of Eshraghi et al. discloses a system, comprising: a first digital-to-analog converter (DAC 44) having a first DAC output (51); a second digital-to-analog converter (DAC 43) having a second DAC output (50) ; wherein the first DAC output (51) and the second DAC output (50) are directly coupled to a common output (adder/combiner 48 is common first output 51 and second output 50); and a digital controller (40,45, 46) coupled to the first (44) and second digital-to-analog( 43) converters for transmitting first codes (input codes of 44) to the first digital-to-analog converter (44) at a radio-frequency digital rate (paragraph 0006) , and for transmitting second codes (input codes of 43) to the second digital-to-analog converter (44) at the digital rate (paragraph 0002); and wherein the digital controller (40,45, 46) includes  a timing system (45, 46) for operating each one of the first (44) and second digital-to-analog (43) converters at the digital rate in a return-to-zero configuration (paragraph 0028) , such that a signal (51) from the first digital-to-analog converter (44) is transmitted to the common output (48) while the second digital-to-analog converter  (43) is reset (see Fig. 8), and a signal (50) from the second digital-to- analog converter (43) is transmitted to the common output (48) while the first digital-to-analog converter (44) is reset (see Fig. 8).

With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach: a signal from the first digital-to-analog converter is transmitted to the common output while the second digital-to-analog converter is reset to ground, and a signal from the second digital-to-analog converter is transmitted to the common output while the first digital-to-analog converter is reset to ground. 
With respect to claim 8, in addition to other elements in the claim, prior art considered individual or combination does not teach: a signal from the first digital-to-analog converter is transmitted to the common output while the second digital-to-analog converter is reset to ground, and a signal from the second digital-to- analog converter is transmitted to the common output while the first digital-to-analog converter is reset to ground.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

08/18/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845